Citation Nr: 9926816	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-15 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran served in active service from May 1993 
to May 1997. 


FINDINGS OF FACT

1.  There is no competent medical evidence that indicates the 
veteran currently suffers from a low back disorder which is 
related to her period of service.

2.  There is no competent medical evidence that indicates the 
veteran currently suffers from a left knee disorder which is 
related to her period of service.

3.  There is no competent medical evidence that indicates the 
veteran currently suffers from a right knee disorder which is 
related to her period of service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a low back disorder is not well grounded.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

2.  The veteran's claim of entitlement to service connection 
for a left knee disorder is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

3.  The veteran's claim of entitlement to service connection 
for a right knee disorder is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicable Law.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. 3.306(a).  This "presumption of aggravation" applies 
only when preservice disability increases in severity during 
service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  In 
this regard, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") has held 
that intermittent or temporary flare-ups of a pre-existing 
injury or disease during service do not constitute 
aggravation.  Rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Clear and unmistakable  evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. 3.306(b).  It is VA's burden to 
rebut the presumption of in-service aggravation.  Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).

Additionally, if a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  The chronicity 
provisions of 

38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for her claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In 

determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

II.  Service Connection for a Low Back Disorder.

The veteran's service medical records show that she was 
treated for back pain on a couple occasions during her 
service.  Specifically, the service records include, but are 
not limited to, April 1995 notations revealing the veteran 
complained of back pain secondary to playing basketball, 
January 1997 notations showing she reported intermittent back 
pain secondary to lifting objects at work which occurred 
about once per month and resolved with rest, and April 1997 
notations indicating she complained of intermittent back 
pain.  

However, the post service medical evidence includes a June 
1998 VA general examination report showing she was diagnosed 
with a history of one time episode of mild and resolved 
lumbosacral sprain.  Furthermore, a June 1998 VA orthopedic 
(spine) examination report reveals that, upon examination, 
she did not present objective evidence of painful motion or 
weakness, did not have any postural abnormalities, and had a 
normal lumbosacral spine as supported by an x-ray 
examination.  The veteran was diagnosed with a history of a 
one time episode of lumbar spine sprain in 1994, resolved, 
with a current normal examination.    

After a review of the record, the Board finds that the 
veteran has not submitted any medical evidence showing that 
she currently suffers from a low back disorder which is 
related to her period of service.  Specifically, the veteran 
has failed to satisfy an essential element necessary to well 
ground her claim, which is the existence of a current 
disability of service origin.  A well-grounded claim must be 
supported by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
competent medical evidence to support the claim of 

service connection for a low back disorder, the Board can 
only conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claim is well grounded, and the claim 
will be denied on that basis.  38 U.S.C.A. § 5107(a).  

III.  Service Connection for a Left Knee Disorder.

The evidence includes pre-service medical records from J. P. 
Horwich, M.D., dated from October 1989 to March 1991 which 
generally indicate the veteran was examined and treated for 
knee problems secondary to playing basketball.  Specifically, 
November 1989 notations indicate she underwent a left knee 
arthroscopy revealing she had a tear of the medial meniscus 
of the left knee.  Additionally, the evidence includes the 
veteran's service medical records which contain January 1993 
notations showing she injured her left knee playing 
basketball in 1989 and had not had difficulties since then.  
However, the service records also include a January 1997 
report of medical history indicating she reported edema in 
the left knee during the prior three years.

As to the post service medical evidence, this evidence 
includes a June 1998 VA general examination report showing 
the veteran was diagnosed with a history of left knee injury 
with arthroscopic surgery which existed prior to service.  
Furthermore, a June 1998 VA orthopedic (joints) examination 
report indicates she reported spontaneous swelling in the 
left knee in 1994 which resolved.  Upon examination, the 
veteran was found to not have muscle atrophy or deformity of 
the knee, and to have a range of motion of 0 to 140 degrees 
without discomfort or laxity.  She was diagnosed with a 
history of left knee effusion resolving spontaneously. 

After a review of the record, the Board finds that the 
veteran has not submitted any medical evidence showing that 
she currently suffers from a left knee disorder which is 
related to her period of service.  Specifically, the veteran 
has failed to satisfy an 

essential element necessary to well ground her claim, which 
is the existence of a current disability of service origin.  
A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim of service connection for a 
left knee disorder, the Board can only conclude that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that her claim is 
well grounded, and the claim will be denied on that basis.  
38 U.S.C.A. § 5107(a).  

IV.  Service Connection for a Right Knee Disorder.

The pre-service medical evidence includes records from J. P. 
Horwich, M.D., dated from October 1989 to March 1991 which, 
as previously mentioned, generally indicate the veteran was 
examined and treated for knee problems secondary to playing 
basketball.  With respect to the veteran's right knee, these 
records include March and April 1991 notations revealing she 
reported symptomatology in the right knee similar to the 
symptomatology which she had previously report in the left 
knee and which had led to the discovery of a left torn medial 
meniscus.  Given her symptoms, she was scheduled to undergo a 
right knee arthroscopy; however, after undergoing the 
arthroscopy, she was found not to present evidence of lateral 
meniscae tear, and was deemed to have a normal articular 
cartilage and cruciate ligament.

The service medical evidence includes February 1996 notations 
from the Medcenter One revealing she sustained trauma to the 
right knee playing basketball and was diagnosed with possible 
right medial collateral ligament tear.  Additionally, March 
1994 service medical record notations reveal she had swelling 
in the right knee post volleyball which was diagnosed as a 
probable patello-femoral pain secondary to high impact, 
resolving.  Lastly, October 1996 service medical record 
notations show she underwent a right knee anterior cruciate 
ligament (ACL) reconstruction at that time.    

However, the post service medical evidence includes a June 
1998 VA general examination report showing the veteran was 
diagnosed with merely a history of right ACL repair in 1996 
with normal range of motion and x-ray findings, and a history 
of right knee injury with arthroscopic surgery which existed 
prior to service.  Furthermore, a June 1998 VA orthopedic 
(joints) examination report indicates that, upon examination 
of the veteran's right knee, she did not present evidence of 
muscle atrophy or deformity of the knee, and had a range of 
motion of 0 to 140 degrees without discomfort or laxity.  
There was a surgical scar noted approximately 8 centimeters 
by 2 millimeters over the right knee which was flat and well-
healed.  And, upon and x-ray examination, she was found to 
have normal knees, except for some evidence of surgical 
repair to the right knee.  She was diagnosed with a history 
of right knee ACL repair in 1996, and a history of knee 
injuries with arthroscopic surgery in 1990 and 1991 that 
existed prior to service.

After a review of the record, the Board finds that although 
the veteran injured her right knee during service and had ACL 
repair, she has not submitted any medical evidence showing 
that she currently suffers from a right knee disorder which 
is related to her period of service.  Specifically, the June 
1998 VA examinations show no right knee disability and the 
veteran has failed to satisfy an essential element necessary 
to well ground her claim, which is the existence of a current 
disability of service origin.  A well-grounded claim must be 
supported by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
competent medical evidence to support the claim of service 
connection for a right knee disorder, the Board can only 
conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claim is well grounded, and the claim 
will be denied on that basis.  38 U.S.C.A. § 5107(a).  

V.  Conclusion.

In arriving at the above conclusions, the Board took into 
consideration the various statements by the veteran, and her 
representative tending to indicate the veteran currently 
suffers from the claimed disorders and that such disorders 
are linked to her period of service.  However, while the 
Board acknowledges the sincerity of these statements, the 
Board notes that none of these individuals, as laypersons, 
are qualified to offer a medical opinion regarding the 
existence of a current disability or as to the etiology of 
any such disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); see also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit, supra, in which the Court held 
that a veteran does not meet the burden of presenting 
evidence of a well grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer such 
medical opinions).

Moreover, as the veteran has failed to meet her initial 
burden of submitting evidence which would well-ground her 
claims, the VA is under no duty to assist the veteran in 
developing the facts pertinent to the claims.  See Epps v. 
Gober, 126 F. 3d 1464, 1468 (1997).  Giving the benefit of 
the doubt to a claimant does not relieve the claimant of 
carrying the burden of establishing a "well grounded" 
claim, and thus, there is nothing in the text of section 5107 
to suggest that the VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing a 
"well grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.  More importantly, the law is 
clear that the veteran may be considered for a VA 
examination, pursuant to 38 C.F.R. § 3.326, only after her 
claim is determined to be well grounded.  See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).  Therefore, the Board 
finds that, as the veteran has not shown that her claims of 
service connection are well grounded, the VA has no duty to 
afford her additional VA examinations.  Finally, the Board is 
aware of no circumstances in this case that would put the VA 
on notice that any additional relevant evidence may exist 
which, if obtained, would well-ground the veteran's claims.  
See generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims of service connection, and the reasons for which her 
claim failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a low back disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a left knee disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a right knee disorder is denied.


		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

